DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 4/26/2022 are ACCEPTED.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: wherein the second inlet and the second outlet of the cooling chamber are configured to allow the second inlet to receive the liquid/ pressurized gaseous two-phase refrigerant from the first throttle valve to enter the cooling chamber to absorb heat generated from the compression chamber until the superheated pressurized gaseous refrigerant is achieved at the second outlet and allow the superheated pressurized gaseous refrigerant to be released from the second outlet and be injected to the compression chamber (claim 1) and wherein the first compressed gaseous refrigerant is mixed with the superheated pressurized gaseous refrigerant released from the second outlet of the cooling chamber to form a gaseous mixture, wherein the gaseous mixture is further compressed to a second compressed gaseous refrigerant (claim 4).
Although the closest prior art of record Ascani teaches a vapor compression refrigeration system, wherein the system comprises a main circuit comprising: a compressor comprising a compression chamber and wherein the compression chamber further comprises a first inlet and a first outlet, and a second inlet and a second outlet; a condenser configured to receive a superheated pressurized gaseous refrigerant from the first outlet of the compression chamber, and to condense the superheated pressurized gaseous refrigerant to a sub-cooled refrigerant liquid; an evaporator configured to convert a liquid/gaseous two-phase refrigerant to a gaseous refrigerant; an injection line between the condenser and the second inlet of the compressor, wherein a first throttle valve is placed on the injection line, and the first throttle valve is configured to convert a liquid refrigerant to a liquid/gaseous two-phase refrigerant; and an evaporation line connecting the condenser and the evaporator, wherein a second throttle valve is placed on the evaporation line, and the second throttle valve is configured to convert a liquid refrigerant to a liquid/gaseous two-phase refrigerant, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide wherein the second inlet and the second outlet of the cooling chamber are configured to allow the second inlet to receive the liquid/ pressurized gaseous two-phase refrigerant from the first throttle valve to enter the cooling chamber to absorb heat generated from the compression chamber until the superheated pressurized gaseous refrigerant is achieved at the second outlet and allow the superheated pressurized gaseous refrigerant to be released from the second outlet and be injected to the compression chamber (claim 1) and wherein the first compressed gaseous refrigerant is mixed with the superheated pressurized gaseous refrigerant released from the second outlet of the cooling chamber to form a gaseous mixture, wherein the gaseous mixture is further compressed to a second compressed gaseous refrigerant (claim 4), in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763